Case 2:21-cr-00087-NR Document1 Filed 03/02/21 Page 1 of 1

BObb FILED

IN THE UNITED STATES DISTRICT COURT MAR 0

FOR THE WESTERN DISTRICT OF PENNSYLVANIA, CL& e2 02)
Wesr RK Ug D

| Dist oe 'STRICy Cone.

UNITED STATES OF AMERICA a NIA
Criminal No. qf D7
V. (18 U.S.C. §§ 2252(a)(4)(B) and 2252(b)(2))

RODERICK T. LONG

INDICTMENT

COUNT ONE

The grand jury charges:

On or about March 9, 2020, in the Western District of Pennsylvania, the defendant,
RODERICK T. LONG, did knowingly possess visual depictions, namely still images and videos
in computer graphics files, the production of which involved the use of minors engaging in sexually
explicit conduct, as those terms are defined in Title 18, United States Code, Section 2256, and
some of which depicted prepubescent minors and minors who had not attained 12 years of age
engaging in such conduct, all of which had been shipped and transported in interstate and foreign
commerce, by any means, including by computer.

In violation of Title 18, United States Code, Sections 2252(a)(4)(B) and 2252(b)(2).

 

 

A hale

STEPHEN R. KAUFMAN
Acting United States Attorney
PA ID No. 42108

9

 
